DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tracking system” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the limitation “most recently set for the camera” is unclear. The term “most recently set” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “most recently set” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is indefinite what focus distance would be considered “most recently”. There is no time period to describe/defined what is considered “most recently set”. Claims 2-10 and 12-20 are rejected due to their dependency on claims 1 and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 8, 11-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0289428), in view of Suto (US 2008/0252744).
Regarding claim 1, Lee discloses a processor-implemented method for performing auto-focus in a camera (213, figures 2-3; 500, figure 5), the method comprising: receiving, from a tracking system (this element is interpreted under 35 USC 112f as markers 212 and a tracking camera 213 [0041]; the markers 212 can be reflective markers, RF markers, electromagnetic markers, pulsed or un-pulsed LED markers, glass markers, reflective adhesives, or reflective unique structures or patterns, among others [0046] to be used with a suitable tracking system [0045] | Lee discloses a tracking system 321 to track one or more medical instruments 360 using tracking markers such as tracking sphere that may be recognizable by the tracking camera [0052]; [0044]) configured for tracking a position of a medical instrument (360, figure 3), a signal representing an indication of a position of the medical instrument relative to the camera (spatially register [0052]); determining, based on the received signal, that a defined point on the medical instrument is being moved outside of a field of view of the camera (when a medical instrument is moved outside the field of view [0103]); in response to determining that the defined point on the medical instrument is being moved outside of the field of view of the camera and that a continuous auto-focus mode for the camera is enabled ([0106]). Lee is silent regarding retrieving, from a database, a first focus distance value representing a focus distance that was most recently set for the camera; and automatically updating a focus distance of the camera to the first focus distance value.  
Suto teaches an auto-focus apparatus with a memory (10, figure 1) that stores the focus position of a lens and the evaluation value ([0048]). When a user moves the focus ring close to the position they desire the subject to be in-focus and then stops operating the focus ring ([0064]), autofocus is initiated ([0070]). Focus can be moved to the position at the activation of the auto-focus ([0073]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Lee with the auto-focus processing and memory to store the focus position and the evaluation value as taught by Suto after the instrument is moved outside the field of view of the camera. Doing so would allow for the maintaining of the desired focus position of the subject image ([0073]). The modified method would comprise retrieving (auto-focus operation by retrieving [0047]; Suto), from a database (memory 10, figure 1), a first focus distance value representing a focus distance that was most recently set for the camera (focus position…at the activation of the auto-focus processing [0073] | the focus position before the instrument is moved outside the field); and automatically updating a focus distance of the camera to the first focus distance value (focus position moves back to the position…[0073]).  
Regarding claim 2, Suto further teaches storing, in the database, a predetermined number of recent focus distance values (memory…store…focus position [0048]) for the camera and timestamps associated with the focus distance values (the focus adjusting time [0072]).  
Regarding claim 6, Lee further discloses the camera is configured to automatically focus to a predetermined point relative to the medical instrument (autofocusing relative to a medical instrument [0103]; Lee).  
Regarding claim 8, Lee further discloses detecting that the medical instrument is removed from the field of view of the camera comprises determining that the predetermined point is no longer within the field of view of the camera (instrument…outside the field of view [0103]; Lee).  
Regarding claim 11, Lee discloses a navigation system to support a medical procedure, the navigation system comprising: a tracking system (this element is interpreted under 35 USC 112f as markers 212 and a tracking camera 213 [0041]; the markers 212 can be reflective markers, RF markers, electromagnetic markers, pulsed or un-pulsed LED markers, glass markers, reflective adhesives, or reflective unique structures or patterns, among others [0046] to be used with a suitable tracking system [0045] | Lee discloses a tracking system 321 to track one or more medical instruments 360 using tracking markers such as tracking sphere that may be recognizable by the tracking camera [0052]; [0044]) for tracking a position of a medical instrument (360, figure 3); a surgical camera (213, figures 2-3; 500, figure 5) for imaging a target surgical site (see figure 11); and a processor (see 320, figure 3) coupled to the tracking system and the surgical camera, the processor being configured to:Page 3 of 10Application No.: 16/655,779 Docket No.: 313-0030USP1determine, based on a signal from the tracking system, that a defined point on the medical instrument (spatially register [0052]) is being moved outside of a field of view of the surgical camera (when a medical instrument is moved outside the field of view [0103]), the signal representing an indication of a position of the medical instrument relative to the camera ([0052]); in response to determining that the defined point on the medical instrument is being moved outside of the field of view of the camera and that a continuous auto-focus mode for the surgical camera is enabled ([0106]). Lee is silent regarding retrieve, from a database, a first focus distance value representing a focus distance that was most recently set for the surgical camera; and automatically update a focus distance of the surgical camera to the first focus distance value.  
Suto teaches an auto-focus apparatus with a memory (10, figure 1) that stores the focus position of a lens and the evaluation value ([0048]). When a user moves the focus ring close to the position they desire the subject to be in-focus and then stops operating the focus ring ([0064]), autofocus is initiated ([0070]). Focus can be moved to the position at the activation of the auto-focus ([0073]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Lee with the auto-focus processing and memory to store the focus position and the evaluation value as taught by Suto after the instrument is moved outside the field of view of the camera. Doing so would allow for the maintaining of the desired focus position of the subject image ([0073]). The modified system would have retrieve (auto-focus operation by retrieving [0047]; Suto), from a database (memory 10, figure 1), a first focus distance value representing a focus distance that was most recently set for the surgical camera (focus position…at the activation of the auto-focus processing [0073] | the focus position before the instrument is moved outside the field of view); and automatically update a focus distance of the surgical camera to the first focus distance value (focus position moves back to the position…[0073]).  
Regarding claim 12, Suto further teaches the processor is further configured to store, in the database, a predetermined number of recent focus distance values (memory…store…focus position [0048]; Suto) for the surgical camera and timestamps associated with the focus distance values (the focus adjusting time [0072]).  
Regarding claim 16, Lee further discloses the surgical camera is configured to automatically focus to a predetermined point relative to the medical instrument (autofocusing relative to a medical instrument [0103]; Lee).  
Regarding claim 18, Lee further discloses detecting that the medical instrument is removed from the field of view of the surgical camera comprises determining that the predetermined point is no longer within the field of view of the surgical camera (instrument…outside the field of view [0103]; Lee).

Claim(s) 3-4, 9, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0289428) and Suto (US 2008/0252744) as applied to claim 1 (for claim 9) and claim 2 (for claims 3-4) and claim 11 (for claim 19) and claim 12 (for claims 13-14) above, and further in view of Kuriyama (US 2018/0103829).
Regarding claim 3, Lee and Suto disclose all of the features in the current invention as shown above for claim 2. They are silent regarding retrieving the first focus distance value comprises: obtaining, for each focus distance value stored in the database, an associated speed value, the associated speed value representing an approximate speed of a tracked point of the medical instrument at the focus distance; retrieving, from the database, a most recently stored focus distance value having an associated speed that is below a predefined threshold speed.
Kuriyama teaches an endoscope apparatus that can determine a global motion information based on the motion vector in an image ([0123]). A focus control section determines the global motion information reliability is determined to be low/unreliable ([0142], see figure 19), the global motion information corresponding to the current frame is updated with the global motion information corresponding to the immediately preceding frame ([0143]). A focus operation is performed when the cumulative global motion information is determined to be larger than the threshold value for a cumulative global motion information ([0139]). The cumulative global motion information is a threshold value for detecting relative motion with respect to the imaging section and an object ([0141]). 
It would have been obvious to modify the method of Lee and Suto to determine the speed/global motion information for the tracked instrument as taught by Kuriyama. Doing so would prevent a focus operation on a momentary motion unintended by the user ([0140]). The modified method would comprise retrieving the first focus distance value comprises: obtaining, for each focus distance value stored in the database, an associated speed value, the associated speed value representing an approximate speed of a tracked point of the medical instrument at the focus distance (the modified method would find the global motion information for the tracked point of the instrument; [0103]; Kuriyama); retrieving, from the database, a most recently stored focus distance value having an associated speed that is below a predefined threshold speed (determined to be “unreliable…updated with the global motion information corresponding to the immediately preceding frame [0143]; the examiner interpreted the global motion information that corresponds to the immediately preceding frame would be “reliable” information | motion that is face is “unreliable” [0148]).
Regarding claim 4, Kuriyama further teaches the associated speed is obtained based on a finite difference computation (see equations 3-4, pg. 11) using focus distance values stored in the database.  
Regarding claim 9, Lee and Suto disclose all of the features in the current invention as shown above for claim 1. They are silent regarding detecting that the medical instrument is removed from the field of view of the camera comprises determining that an approximate speed of the medical instrument exceeds a predefined threshold speed.
Kuriyama teaches an endoscope apparatus that can determine a global motion information based on the motion vector in an image ([0123]). A focus control section determines the global motion information reliability is determined to be low/unreliable ([0142], see figure 19), the global motion information corresponding to the current frame is updated with the global motion information corresponding to the immediately preceding frame ([0143]). A focus operation is performed when the cumulative global motion information is determined to be larger than the threshold value for a cumulative global motion information ([0139]). The cumulative global motion information is a threshold value for detecting relative motion with respect to the imaging section and an object ([0141]). 
It would have been obvious to modify the method of Lee and Suto to determine the speed/global motion information for the tracked instrument as taught by Kuriyama. Doing so would prevent a focus operation on a momentary motion unintended by the user ([0140]). The modified method would comprise detecting that the medical instrument is removed from the field of view of the camera comprises determining that an approximate speed of the medical instrument exceeds a predefined threshold speed (motion is fast [0148]; Kuriyama; the examiner interpreted the motion to exceed a predefined threshold speed in order to be considered “unreliable”).
Regarding claim 13, Lee and Suto disclose all of the features in the current invention as shown above for claim 12. They are silent regarding retrieving the first focus distance value comprises: obtaining, for each focus distance value stored in the database, an associated speed value, the associated speed value representing an approximate speed of a tracked point of the medical instrument at the focus distance; retrieving, from the database, a most recently stored focus distance value having an associated speed that is below a predefined threshold speed.  
Kuriyama teaches an endoscope apparatus that can determine a global motion information based on the motion vector in an image ([0123]). A focus control section determines the global motion information reliability is determined to be low/unreliable ([0142], see figure 19), the global motion information corresponding to the current frame is updated with the global motion information corresponding to the immediately preceding frame ([0143]). A focus operation is performed when the cumulative global motion information is determined to be larger than the threshold value for a cumulative global motion information ([0139]). The cumulative global motion information is a threshold value for detecting relative motion with respect to the imaging section and an object ([0141]). 
It would have been obvious to modify the system of Lee and Suto to determine the speed/global motion information for the tracked instrument as taught by Kuriyama. Doing so would prevent a focus operation on a momentary motion unintended by the user ([0140]). The modified system would have retrieving the first focus distance value comprises: obtaining, for each focus distance value stored in the database, an associated speed value, the associated speed value representing an approximate speed of a tracked point of the medical instrument at the focus distance (the modified system would find the global motion information for the tracked point of the instrument; [0103]; Kuriyama); retrieving, from the database, a most recently stored focus distance value having an associated speed that is below a predefined threshold speed (determined to be “unreliable…updated with the global motion information corresponding to the immediately preceding frame [0143]; the examiner interpreted the global motion information that corresponds to the immediately preceding frame would be “reliable” information | motion that is face is “unreliable” [0148]).
Regarding claim 14, Kuriyama further teaches the associated speed is obtained based on a finite difference computation (see equations 3-4, pg. 11) using focus distance values stored in the database.  
Regarding claim 19, Lee and Suto discloses all of the features in the current invention as shown above for claim 11. They are silent regarding detecting that the medical instrument is removed from the field of view of the surgical camera comprises determining that an approximate speed of the medical instrument exceeds a predefined threshold speed.  
Kuriyama teaches an endoscope apparatus that can determine a global motion information based on the motion vector in an image ([0123]). A focus control section determines the global motion information reliability is determined to be low/unreliable ([0142], see figure 19), the global motion information corresponding to the current frame is updated with the global motion information corresponding to the immediately preceding frame ([0143]). A focus operation is performed when the cumulative global motion information is determined to be larger than the threshold value for a cumulative global motion information ([0139]). The cumulative global motion information is a threshold value for detecting relative motion with respect to the imaging section and an object ([0141]). 
It would have been obvious to modify the system of Lee and Suto to determine the speed/global motion information for the tracked instrument as taught by Kuriyama. Doing so would allow prevent a focus operation on a momentary motion unintended by the user ([0140]). The modified system would comprise detecting that the medical instrument is removed from the field of view of the surgical camera comprises determining that an approximate speed of the medical instrument exceeds a predefined threshold speed (motion is fast [0148]; Kuriyama; the examiner interpreted the motion to exceed a predefined threshold speed in order to be considered “unreliable”).

Claim(s) 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0289428) and Suto (US 2008/0252744) as applied to claim 1 (for claim 7) and claim 2 (for claim 10)  and claim 11 (for claims 17 and 20) above, in view of Sholev (US 2014/0163359). 
Regarding claim 7, Suto further teaches the continuous auto-focus mode is activated (user interface…setting an auto-focus mode [0025]). Lee and Suto are silent regarding activated via a voice input or activation of a foot pedal.  
Sholev teaches the activation of a system is provided by a button that signals to the system that it is to be activated ([0530]).
It would have been obvious to modify the method of Lee and Suto to activate the continuous auto-focus mode with a button as taught by Sholev. Doing so would allow for user interface through a button for activation of the system ([0530]). The modified method would have the continuous auto-focus mode activated via a voice input or activation of a foot pedal ([0530] | the button could be depressed by the foot).  
Regarding claim 10, Lee and Suto disclose all of the features in the current invention as shown above for claim 2. They are silent regarding computing a speed curve representing approximate speeds of the medical instrument which are associated with the stored focus distance values.  
Sholev teaches performing statistical analysis from past 3D spatial position of the tool to predict future 3D spatial position of each of the tools. The endoscope is maneuvered to the future 3D spatial position ([0445]).
It would have been obvious to modify the method of Lee and Suto to predict the future 3D spatial position of the instrument as taught by Sholev ([0445]).  Doing so would predict where the instrument would go in the future [0445]). The modified method would comprise computing a speed curve representing approximate speeds of the medical instrument which are associated with the stored focus distance values (perform statistical analysis…in the past…to predict the future 3D spatial position [0445]; Sholev | the examiner interpreted the analysis would account for speed in order to predict the amount of movement with respect to time).
Regarding claim 17, Suto further teaches the continuous auto-focus mode is activated (user interface…setting an auto-focus mode [0025]). Lee and Suto are silent regarding activated via a voice input or activation of a foot pedal.
Sholev teaches the activation of a system is provided by a button that signals to the system that it is to be activated ([0530]).
It would have been obvious to modify the system of Lee and Suto to activate the continuous auto-focus mode with a button as taught by Sholev. Doing so would allow for user interface through a button for activation of the system ([0530]). The modified system would have the continuous auto-focus mode activated via a voice input or activation of a foot pedal ([0530] | the button could be depressed by the foot).  
Regarding claim 20, Lee and Suto disclose all of the features in the current invention as shown above for claim 11. They are silent regarding the processor is configured to compute a speed curve representing approximate speeds of the medical instrument which are associated with the stored focus distance values.
Sholev teaches performing statistical analysis from past 3D spatial position of the tool to predict future 3D spatial position of each of the tools. The endoscope is maneuvered to the future 3D spatial position ([0445]).
It would have been obvious to modify the system of Lee and Suto to predict the future 3D spatial position of the instrument as taught by Sholev ([0445]).  Doing so would predict where the instrument would go in the future [0445]). The modified system would the processor is configured to compute a speed curve representing approximate speeds of the medical instrument which are associated with the stored focus distance values (perform statistical analysis…in the past…to predict the future 3D spatial position [0445]; Sholev | the examiner interpreted the analysis would account for speed in order to predict the amount of movement with respect to time).  

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0289428) and Suto (US 2008/0252744) and Kuriyama (US 2018/0103829) as applied to claim 3 (for claim 5) and claim 13 (for claim 15) above, and further in view of Langell (US 2016/0088999).
Regarding claim 5, Lee and Suto and Kuriyama disclose all of the features in the current invention as shown above for claim 3. They are silent regarding the predefined threshold speed is 0.1 meter per second.  
Langell teaches a medical borescope with a far depth of field of 100 mm or 0.1 meters ([0098]).
It would have been obvious to modify the method of Lee, Suto, and Kuriyama to have a predetermined threshold speed based on a far depth of field of an optic as taught by Langell. Doing so would account for the far/greatest depth of field of an optic ([0098]). The modified method would have a predetermined threshold speed is 0.1 meter per second (100 mm or 0.1 m [0098]; Langell | length of time between focus determination can be 1s [0104]; Lee). The examiner interpreted the speed would be over 0.1 m/s, as camera/optics typically works in seconds (i.e. frames per second fps).
Regarding claim 15, Lee and Suto and Kuriyama disclose all of the features in the current invention as shown above for claim 13. They are silent regarding the predefined threshold speed is 0.1 meter per second.  
Langell teaches a medical borescope with a far depth of field of 100 mm or 0.1 meters ([0098]).
It would have been obvious to modify the system of Lee, Suto, and Kuriyama to have a predetermined threshold speed based on a far depth of field of an optic as taught by Langell. Doing so would account for the far/greatest depth of field of an optic ([0098]). The modified system would have a predetermined threshold speed is 0.1 meter per second (100 mm or 0.1 m [0098]; Langell | length of time between focus determination can be 1s [0104]; Lee). The examiner interpreted the speed would be over 0.1 m/s, as camera/optics typically works in seconds (i.e. frames per second fps).

Note to Applicants
The Examiner suggests amending the independent claims to include limitations that further define and clarify the “setting” of the focus values in the database, especially in light of the limitation “retrieving, form a database…set for the camera”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 12, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795